El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Hoy nos toca resolver si la notificación de adjudicación de una subasta llevada a cabo por un municipio resulta ser defectuosa por no advertir: el derecho de una parte a pro-curar la revisión judicial, el término disponible para así hacerlo y la fecha del archivo en autos de una copia de la notificación de la decisión. Por entender que tales omisio-nes hacen defectuosa la notificación, impidiendo que co-mience a transcurrir el término para instar la correspon-diente acción de revisión judicial, revocamos.
*32I
IM Winner, Inc. (en adelante IM Winner) compareció como licitador a una subasta convocada por la Junta de Subastas del Municipio de Guayanilla (en adelante la Junta de Subastas). El 28 de julio de 1998 la Junta de Subastas adjudicó ésta a otro de los licitadores, mediante comunicación a estos efectos. Sin embargo, en la referida comunicación no se le apercibió a IM Winner de su derecho a solicitar revisión judicial sobre tal adjudicación, ni del término para llevar a cabo dicho trámite. Tampoco se in-dicó la fecha del archivo en autos de la copia de la notifi-cación de la adjudicación.(1)
Inconforme con dicha adjudicación, IM Winner instó un recurso de revisión ante el Tribunal de Circuito de Apela-ciones el 20 de agosto de 1998, veintitrés (23) días después de la adjudicación. El foro apelativo desestimó el recurso al concluir que éste fue presentado tardíamente. Para tal de-terminación dicho foro se fundamentó en la Sec. 3.19 de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. *332169) conocida como la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, la cual dispone que el término para impugnar una subasta es de diez (10) días.
En reconsideración, el Tribunal de Circuito de Apelacio-nes afirmó que aunque el término para recurrir en alzada no haya comenzado a transcurrir, por ser la notificación defectuosa, era aplicable la doctrina de incuria, no proce-diendo la revisión en este caso.
De tal decisión recurre ante nos IM Winner, para alegar que erró el Tribunal de Circuito al determinar que se incu-rrió en incuria. Luego de acoger el recurso de certiorari presentado y examinar las comparecencias de las partes, procedemos a resolver.
hH
La Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.), conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la LPAU), excluyó de la definición de agencia a los gobiernos municipales, sus entidades o corporaciones.(2) Véanse: Asoc. Res. Linda Gardens v. Mun. de Guaynabo, 138 D.P.R. 925 (1995); D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 1993, pág. 571.
Sin embargo, a pesar de esta normativa, el Tribunal de Circuito de Apelaciones aplicó la LPAU, en el caso de autos, concluyendo así que el recurso fue presentado pasado el término de diez (10) días que dispone la Sec. 3.19 de dicha ley, supra.
Este curso decisorio pasa por alto la inaplicabilidad de la LPAU a las entidades municipales. Igualmente, *34incide al ignorar que la revisión de adjudicaciones de la Junta de Subastas de cada municipio está regulada por el Art. 15.002 de la Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4702), conocida como la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991. El referido precepto dispone, en lo pertinente:
El Tribunal de Circuito de Apelaciones revisará, con exclusi-vidad, el acuerdo final o adjudicación de la Junta de Subasta. La solicitud de revisión se instará dentro del término jurisdic-cional de veinte (20) días contados desde el archivo en autos de copia de la notificación del acuerdo final o adjudicación. 21 L.P.R.A. see. 4702(2).
Como podrá apreciarse, dicho articulado provee para la revisión judicial de las adjudicaciones de las Juntas de Su-bastas de cada municipio estableciéndola para un término de veinte (20) días.
Por ende, habiendo aclarado que el término aplicable para instar el recurso de revisión era el de veinte (20) días dispuesto en la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, y no el de diez (10) días que dispone LPAU, pasemos a considerar si dicho re-curso se interpuso oportunamente.
III
Como mencionamos anteriormente, el recurso de revi-sión ante el foro apelativo se presentó a los veintitrés (23) días de adjudicarse la subasta. Sin embargo, IM Winner arguye que éste se presentó oportunamente, no empece ha-berse entregado pasado el término correspondiente, por ser defectuosa la notificación cursada. Coincidimos con su conclusión.
Según adelantamos, el Art. 15.002 de la Ley de Munici-pios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, supra, establece que los acuerdos finales o adju-dicaciones de la Junta de Subasta de cada municipio serán *35revisables ante el Tribunal de Circuito de Apelaciones me-diante una solicitud de revisión, la cual se instará dentro del término jurisdiccional de veinte (20) días contados desde el archivo en autos de la copia de la notificación del acuerdo final o adjudicación.
Aunque el Art. 11.006 de la referida ley, 21 L.P.R.A. see. 4506, establece el deber de notificar la adjudicación de una subasta, no se precisa cuál debe ser el contenido de dicha notificación.(3) Por lo tanto, nos toca dilucidar si tal notificación es defectuosa por no advertir: el derecho de revisión judicial, el término disponible para así hacerlo y la fecha del archivo en autos de copia de la notificación de la adjudicación. Veamos.
Reiteradamente hemos afirmado que el derecho a cuestionar una determinación mediante revisión judicial, al ser expresamente provisto por estatuto, pasa a formar parte del debido proceso de ley, resultando por lo tanto indispensable y crucial que se notifique adecuadamente dicha determinación a todas las partes cobijadas por tal derecho. Véanse: Colón Torres v. A.A.A., 143 D.P.R. 119 (1997); Asoc. Vec. Altamesa Este v. Mun. San Juan, 140 D.P.R. 24 (1996); Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995); Arroyo Moret v. F.S.E., 113 D.P.R. 379 (1982); Berríos v. Comisión de Minería, 102 D.P.R. 228 (1974).
En pasadas ocasiones, al analizar las controversias es-pecíficas ante nuestra consideración, hemos resaltado la importancia de notificarle a una parte su derecho a procu-rar una revisión judicial, el término disponible para así *36hacerlo y la fecha del archivo en autos de una copia de la notificación de la adjudicación. Veamos.
En Asoc. Vec. Altamesa Este v. Mun. San Juan, supra, tuvimos la oportunidad de considerar el deber de un mu-nicipio de notificar un dictamen relativo al control de acceso. En aquella ocasión, al analizar un estatuto que tampoco establecía cuál debía ser el contenido de la notifi-cación, indicamos que como parte de una notificación ade-cuada debía informarse a las partes su derecho a interpo-ner el recurso de revisión, así como el término para hacerlo. Así, señalamos que sólo a partir del archivo de la notificación requerida de esta manera comenzaría a trans-currir el término para presentar una revisión judicial ante el tribunal correspondiente. Véase Asoc. Vec. Altamesa Este v. Mun. San Juan, supra.
Por su parte, en Pérez, Pellot v. J.A.S.A.P., 139 D.P.R. 588 (1995), discutimos lo relativo a la notificación que de-ben cursar todas las agencias, instrumentalidades o auto-ridades nominadoras del Estado Libre Asociado de Puerto Rico que se encuentren reguladas por Ley de Personal del Servicio Publico de Puerto Rico(4) en relación con los ciuda-danos certificados como elegibles, según el inciso 9(a) de la See. 4.3 de la referida ley, 3 L.P.R.A. sec. 1333(9)(a). En aquella ocasión indicamos que en la notificación se debía advertir el derecho a interponer la correspondiente apela-ción, así como el término para llevar a cabo dicho trámite.
La importancia de advertirle a una parte tales derechos ya había sido resaltada en cuanto a la notificación de sen-tencias desde hace más de cuatro (4) décadas. Así, en Rodríguez v. Tribunal Municipal y Ramos, 74 D.P.R. 656, 664 (1953), citado en De Jesús v. Corp. Azucarera de P.R., 145 D.P.R. 899, 904 (1998), señalamos:
"... Cuando se trata de una sentencia, el secretario le notifica a las partes sobre la adjudicación final, su derecho a apelar, y la *37fecha exacta del archivo de dicha notificación en los autos, que es la que determina desde cuándo empieza a correr el término para apelar.” (Énfasis suprimido.) Citando a Rodríguez v. Tribunal Municipal y Ramos, 74 D.P.R. 656, 664 (1953).
Estos pronunciamientos encuentran su razón de ser en que:
“La correcta y oportuna notificación de las órdenes y senten-cias es requisito sine qua non de un ordenado sistema judicial. Su omisión puede conllevar graves consecuencias, además de crear demoras e impedimentos en el proceso judicial.” Falcón Padilla v. Maldonado Quirós, supra, pág. 993, citando al profesor Cuevas Segarra.(5)
En Colón Torres v. A.A.A., supra, volvimos a resaltar la importancia de advertirle a una parte su derecho a solici-tar revisión judicial y el término para así hacerlo. En aque-lla ocasión analizamos la Sec. 3.14 de LPAU, supra, la cual recoge estos principios. La referida sección dispone, en lo pertinente:
La orden o resolución [que dicte una agencia administrativa] advertirá el derecho de solicitar la reconsideración o revisión de la misma, con expresión de los términos correspondientes. Cumplido este requisito comenzarán a correr dichos términos. 3 L.P.R.A. see. 2164.
A esos efectos, en aquella ocasión reiteramos el deber de notificar tales deberes al amparo del debido proceso de ley y con independencia de la propia legislación. Así, adverti-mos:
... [A] tenor con la disposición antes transcrita, y al amparo del debido proceso de ley, resulta ineludible concluir que cuando a la parte afectada no se le notifican tales derechos, ni el tér-mino para ejercerlos, no comienza a transcurrir el término para recurrir en alzada. (Escolios omitidos y énfasis suplido.) Colón Torres v. A.A.A., supra, pág. 124.
*38En conclusión, considerando nuestros pasados pronunciamientos y las exigencias del debido proceso de ley, determinamos que para poder hacer efectivo el derecho de revisión judicial que consagra el Art. 15.002 de la Ley de Municipios Autónomos del Estado Libre Asociado Puerto Rico de 1991, supra, en la notificación de la adjudicación de una subasta por parte de la correspondiente Junta de Subastas Municipal, es necesario que se advierta: el derecho a procurar una revisión judicial; el término disponible para así hacerlo y la fecha del archivo en autos de copia de la notificación de la adjudicación. (6) Sólo a partir de la notificación así requerida es que comenzará a transcurrir el término para acudir en revisión judicial.
No puede ser de otra manera. Habiéndose otorgado el derecho a revisar judicialmente la adjudicación de una su-basta, el debido proceso de ley exige una notificación ade-cuada para ejercer efectivamente tal derecho. De lo contra-rio, sin contar con estas garantías procesales mínimas, el derecho a revisar la determinación de la correspondiente junta de subastas sería ineficaz. La falta de una notifica-ción adecuada podría afectar el derecho de una parte a cuestionar la correspondiente subasta. Esto pues, no se po-dría cuestionar judicialmente lo que no se conoce.
Por lo tanto, habiendo resuelto que el término que tenía IM Winner para instar su recurso no comenzó a transcu-rrir, por ser la notificación defectuosa, sólo nos resta exa-minar si el foro apelativo actuó correctamente al determi-nar que se incurrió en incuria.
*39IV
En pasadas ocasiones hemos resuelto que si bien una notificación defectuosa impide que decurse el término para acudir en revisión, el término dentro del cual deberá interponerse el correspondiente recurso quedará sujeto a la doctrina de incuria. Véanse: Colón Torres v. A.A.A., supra; Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240, 247 (1992); García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53, 59 (1978).
No existe razón para que en el caso de autos nos apar-temos de dicha norma. La dejadez negligente en el reclamo de un derecho puede tener consecuencias adversas para la otra parte. Así podría causársele perjuicio a las demás par-tes en tanto el transcurso del tiempo puede dificultar sus respectivas contenciones.
Por ende, estando sujeto el término que tenía IM Winner para acudir en revisión a la doctrina de incuria, pro-cede que discutamos su alcance.
Hemos definido la doctrina de incuria como la dejadez o negligencia en el reclamo de un derecho, la cual en conjunto con el transcurso del tiempo y otras circunstancias que causan perjuicio a la parte adversa, opera como un impedimento en una corte de equidad. Colón Torres v. A.A.A., supra; Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610, 618 (1990). Sobre el particular, en Pérez, Pellot v. J.A.S.A.P, supra, págs. 599-600, señalamos:
... [E]n dicha doctrina no básta el mero transcurso del tiempo para impedir el ejercicio de la causa de acción, sino que deben evaluarse otras circunstancias antes de decretar la desestima-ción del recurso instado. Circunstancias tales como “la justifi-cación, si alguna, de la demora incurrida, el perjuicio que ésta acarrea y el efecto sobre intereses privados o públicos involucrados”. Además, cada caso deberá ser examinado a la luz de sus hechos y circunstancias particulares. (Citas omitidas.)
Un examen de los autos en el caso de marras demuestra *40que IM Winner ha actuado con diligencia en la impugna-ción de la subasta en cuestión. En primer lugar, instó su recurso apenas a los tres (3) días de vencido el término dispuesto para estos fines. Igualmente, al transcurrir más de un mes sin que se enviara un aviso de adjudicación, IM Winner cursó comunicaciones para requerir que se adjudi-cara la subasta.
No existe evidencia que nos permita concluir que IM Winner haya sido negligente en la impugnación de la subasta. Todo lo contrario, se ha demostrado un deseo constante de revisar los méritos de la subasta en cuestión. Tampoco existe prueba que demuestre que la presentación del recurso a los tres (3) días de vencido el término haya causado perjuicio a la parte recurrida. Desde el 17 de julio de 1998, una semana antes de que la subasta se adjudi-cara, IM Winner había manifestado su intención de impugnarla.
En cuanto a las razones que pudo haber tenido IM Winner para instar su recurso fuera del término correspon-diente podemos destacar la falta de diligencia de los recurridos. Cabe resaltar que no fue hasta el 12 de noviem-bre de 1998, alrededor de cuatro (4) meses después de ad-judicarse la subasta, que finalmente el Municipio de Gua-yanilla le acreditó al foro apelativo la fecha del archivo en autos de una copia de la notificación de la adjudicación.
En vista de lo anterior, procede que se revoque el dicta-men del foro apelativo. Se devuelve el caso al Tribunal de Circuito de Apelaciones para que considere el recurso de epígrafe.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Presidente Señor Andréu García no intervino.

 A continuación reproducimos, íntegramente, la notificación de la adjudica-ción de la subasta:
“28 de julio de 1998
“IM Winner
Avenue Acacia D-22 Villa Plores
Ponce, Puerto Rico 00731
“RE: Subasta #10-AE-1997-98; Construcción Centro Cuidado Diurno para Envejecientes.
“Estimado señores: [sic]
“Reciba un saludo cordial de parte del Hon. Alcalde y en el mío propio.
“Sirva la presente para notificarle que la Hon. Junta de Subastas del Municipio de Guayanilla se reunió para decidir la Buena Pro de la Subasta de referencia.
“Luego de analizar las licitaciones presentadas la Hon. Junta de Subastas determinó que la mejor oferta fue de:
RAVARO CONSTRUCTION CORPORATION
P.O. BOX. 7679
PONCE, PUERTO RICO 00732
“Sin otro particular quedo de usted a sus gratas [ó]rdenes.
“Cordialmente,
“Elmo A. Murillo Ortiz
“Secretario Municipal.”


 Sec. 1.3 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la LPAU), 3 L.P.R.A. see. 2102.


 El referido Art. 11.006 dispone, en lo pertinente:
“La Junta [de Subastas] entenderá y adjudicará todas las subastas que se re-quieran por ley, ordenanza o reglamento!.] ...
“Tal adjudicación de una subasta será notificada a todos los licitadores me-diante correo certificado con acuse de recibo.” ... 21 L.P.R.A. see. 4506.


 Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.).


 J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, pág. 436.


 Como se conoce, la naturaleza del debido proceso de ley es eminentemente circunstancial y pragmática. Véanse: Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521, 542 (1993); Pueblo v. Andreu González, 105 D.P.R. 315, 320 (1976); Tesorero v. Tribl. de Contrib. y B. Suárez, Inc., 74 D.P.R. 274, 284 (1953). Por lo tanto, no pretendemos elaborar una enumeración taxativa de las exigencias del debido proceso de ley. En el recurso de autos sólo consideramos si la omisión de las referidas adver-tencias hace defectuosa la notificación aquí cursada.
Sobre la exigencia de fundamentar la adjudicación de una subasta por una agencia administrativa, véase L.P.C. & D., Inc. v. A.C., 149 D.P.R. 869 (1999).